
	

113 HR 1819 IH: Restoration of the U.S.-Russia Polar Bear Conservation Fund Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1819
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow the importation of polar bear trophies taken in sport hunts in
		  Canada.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of the U.S.-Russia Polar
			 Bear Conservation Fund Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 Fish and Wildlife Service estimates that the polar bear population is currently
			 at 20,000 to 25,000 bears, up from as low as 5,000–10,000 bears in the 1950s
			 and 1960s.
			(2)A
			 2002 United States Geological Survey of wildlife in the Arctic National
			 Wildlife Refuge Coastal Plain noted that the polar bear populations may
			 now be near historic highs.
			(3)A
			 permit fee for importing polar bears will invigorate the public-private funding
			 partnership for the United States-Russian Polar Bear Conservation Fund.
			(4)TRAFFIC, the
			 wildlife trade monitoring network, has stated both that the global
			 population of Polar Bears is not small and the species’ area of distribution is
			 not restricted, and [t]rade does not appear to be a significant
			 threat to the species.. TRAFFIC also recommended that the polar bear
			 not be uplisted to Appendix 1 at the 16th Conference of the Parties of the
			 Convention on International Trade of Endangered Species of Fauna and Flora
			 (CITES).
			(5)The International
			 Union for Conservation of Nature (IUCN)/Species Survival Commission (SSC) Polar
			 Bear Specialist Group (PBSG), has stated that further trade restrictions on the
			 polar bear are unlikely to confer a conservation benefit, and could have
			 a negative impact on socioeconomic systems as well as domestic and
			 international partnerships.
			(6)The International
			 Union for Conservation of Nature has found that hunting is a form of
			 wildlife use that, when well-managed, may assist in furthering conservation
			 objectives by creating the revenue and economic incentives for the management
			 and conservation of the target species and its habitat, as well as supporting
			 local livelihoods.
			3.Permits for
			 importation of polar bear trophiesThe Marine Mammal Protection Act of 1972 is
			 amended—
			(1)in section
			 101(a)(3)(B) (16 U.S.C. 1371(a)(3)(B)), by inserting or under section
			 104(c)(5) of this title after paragraph (5) of this
			 subsection; and
			(2)in section
			 102(b)(3) (16 U.S.C. 1372(b)(3)), by inserting before the semicolon the
			 following: , except that this paragraph does not prohibit the
			 importation of polar bear parts under a permit issued under section 104(c)(5)
			 of this title.
			
